DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     FLAVIO B. SOUZA-CAMPOS,
                             Appellant,

                                    v.

                      ANALAY SOUZA-CAMPOS,
                             Appellee.

                              No. 4D20-2635

                          [November 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Davis, Judge; L.T. Case No. 18-14915 FMCE
(38).

  Cynthia J. Dienstag of Cynthia J. Dienstag, P.A., Fort Lauderdale, for
appellant.

   Lane Weinbaum of Weinbaum P.A., Coral Springs, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.